J-A17018-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOSEPH FRANCESKI AND             :         IN THE SUPERIOR COURT OF
    BERNADETTE FRANCESKI,            :              PENNSYLVANIA
    ADMINISTRATRIX OF THE ESTATE OF :
    MICHAEL FRANCESKI                :
                                     :
                                     :
              v.                     :
                                     :
                                     :         No. 1681 EDA 2021
    LINDE CORPORATION AND RAIL-      :
    TRAIL COUNCIL OF NORTHEASTERN :
    PENNSYLVANIA, INC.               :
                                     :
                                     :
    APPEAL OF: RAIL-TRAIL COUNCIL OF :
    NORTHEASTERN PENNSYLVANIA,       :
    INC.                             :

             Appeal from the Judgment Entered December 9, 2021
     In the Court of Common Pleas of Wayne County Civil Division at No(s):
                                71-Civil-2019


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                       FILED DECEMBER 13, 2022

        Appellant Rail-Trail Council of Northeastern Pennsylvania, Inc. appeals

from the judgment1 entered in this quiet title action filed by Joseph Franceski
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Appellant filed its notice of appeal on August 17, 2021, after the trial court
issued an amended verdict and order following the hearing on the parties’
post-trial motions. Generally, an appeal to this Court properly lies from the
entry of judgment, not from the order disposing of post-trial motions.
Mackall v. Fleegle, 801 A.2d 577, 580 (Pa. Super. 2002). Nevertheless, a
final judgment entered during the pendency of an appeal is sufficient to perfect
appellate jurisdiction. Drum v. Shaull Equipment and Supply Co., 787
A.2d 1050, 1052 n.1 (Pa. Super. 2001). Because the trial court subsequently
(Footnote Continued Next Page)
J-A17018-22



and Bernadette Franceski, Administratrix of the Estate of Michael Franceski

(Appellees).2 Appellant argues that the trial court erred in finding that Linde

Corporation possessed an easement, rather than a fee simple interest, and

concluded that neither Appellant nor Linde Corporation had any right to the

disputed property.      For the reasons that follow, we reverse the judgment,

vacate the trial court’s order, and remand with instructions.

       The underlying facts of this matter are well known to the parties. See

Am. Trial Ct. Op., 7/21/21, at 2-5. Briefly, Appellees own a 293-acre parcel

of undeveloped land in Wayne County. The disputed property is a 12.8-acre

parcel of land, referred to by the parties as a “railroad right-of-way,” which is

located within the boundaries of Appellees’ property. The primary issue in this

case is whether the 1890 origination deed conveyed a fee simple interest in


____________________________________________


entered final judgment on December 9, 2021, Appellant’s notice of appeal
relates forward to that date. See Pa.R.A.P. 905(a)(5) (providing that a notice
of appeal filed after a court’s determination, but before the entry of an
appealable order, shall be treated as filed after such entry and on the day
thereof). Therefore, there is no jurisdictional impediment to our review, and
we have amended the caption accordingly.

2Linde Corporation has filed a separate appeal, which has been docketed at
1667 EDA 2021.

On December 3, 2021, Appellant filed an unopposed motion to consolidate
both cases. On December 10, 2021, this Court issued an order denying
Appellant’s motion without prejudice and explaining that, if the appeals were
consolidated, Appellant and Linde Corporation would be limited to filing one
consolidated brief. Linde Corporation and Rail-Trail Council subsequently
elected to file separate briefs and neither party renewed the motion for
consolidation.


                                           -2-
J-A17018-22



the disputed property to OCS Railroad Company, in which case the disputed

property belongs to Linde Corporation as successor-in-title. However, if the

1890 deed granted OCS Railroad Company an easement, and Linde

Corporation subsequently abandoned the easement, then the disputed

property belongs to Appellees and neither Linde Corporation nor Appellant

have any claim to the disputed property.

      In 2019, Appellees filed an action to quiet title against Appellant and

Linde Corporation. See Compl., 2/21/19, at 1-7. Therein, Appellees alleged

that although the 1890 deed conveyed a property interest to Linde

Corporation’s predecessor in title, it was “only a right-of-way,” as Appellees

retained “interest in the surface area below” the disputed property. Id. at 5.

Therefore, Appellees sought to (1) confirm that Appellees were the owners of

the disputed property; (2) confirm Appellees’ ownership interest in the

disputed property by compelling Appellant and Linde Corporation to

commence an action in ejectment; and (3) compel Appellant and Linde

Corporation to admit the validity or invalidity of Appellees’ claim of ownership

interest in the disputed property. Id. at 6.

      Appellant filed an answer to Appellees’ complaint. Linde Corporation

filed an answer and new matter. See Ans. and New Matter, 4/25/19, at 1-

16.   Therein, Linde Corporation asserted that it was “in possession of the

disputed property, together with [] Rail-Trail, which [had been] granted an

easement by Linde Corporation to maintain a rail trail.” Id. at 6. Further,




                                     -3-
J-A17018-22



Linde Corporation argued that the disputed property “remained vested in fee

in the OCS Railway Company and its successors and assigns since 1890.” Id.

      The matter proceeded to a non-jury trial on November 23, 2020. At

trial, Appellees introduced a copy of an 1891 deed, which referred to the

interest conveyed in the 1890 deed as an easement. The parties presented

testimony from lay witnesses and expert witnesses in support of their

respective positions.

      On April 28, 2021, the trial court issued an opinion and verdict in favor

of Appellees. See Trial Ct. Op., 4/28/21, at 1-13. Therein, the trial court

explained that the 1891 deed provided “the necessary background in order to

demonstrate the grantor’s intent” with respect to the 1890 conveyance of the

disputed parcel. Id. at 10. After considering the language in both deeds, the

trial court concluded that the 1890 deed conveyed an easement to Linde

Corporation’s predecessor in title, that the easement was abandoned after the

rails and superstructure were removed, and that, as a result, the encumbrance

on the property was removed and neither Linde Corporation nor Appellant had

any interest in the disputed property. Id. at 11-12.

      Appellant and Linde Corporation filed a joint post-trial motion in which

they claimed, among other things, that the trial court erred in ruling on

Appellees’ action to quiet title despite the fact that Appellees failed to establish

possession. See Post-Trial Mot., 5/7/21, at 3. In response, the trial court

issued an amended opinion and verdict and order. Therein, the trial court

explained that although Appellees did not establish actual possession, they

                                       -4-
J-A17018-22



were entitled to relief because they established a right to immediate

possession. Am. Trial Ct. Op., 7/21/21, at 11. The trial court also noted that

the 1890 deed was ambiguous and that, therefore, it was necessary to

consider the language in the 1891 deed. Id. at 13. Ultimately, the trial court

reached the same conclusions regarding the rights conveyed by the 1890

deed. Id.

       Appellant filed a timely notice of appeal. The trial court did not order

Appellant to file a Pa.R.A.P 1925(b) statement and did not file a Rule 1925(a)

opinion.

       On appeal, Appellant raises the following issues, which we have

reordered as follows:3

       1. Must this Court reverse the [order] of the trial court when it
          committed an error of law by looking to the 1891 contextual
          deed when there was no basis to do so, since there was no
          evidence of fraud, accident, or mistake, or any other ambiguity
          that would allow the court to look beyond the clear meaning of
          the words of the 1890 deed of origination, and when it further
          erred in misinterpreting the legal meaning of the 1891
          contextual deed, concluding that the interest conveyed by the
          1890 deed of origination was only an easement and not fee
          title.


____________________________________________


3 As noted previously, Appellees filed an action to quiet title, rather than an
action in ejectment. However, in Sutton v. Miller, 592 A.2d 83, 88–89 (Pa.
Super. 1991), this Court held that that although the trial court erred in failing
to dismiss a quiet title action filed by an out-of-possession plaintiff, the error
was not fatal to the claim because this Court may amend the pleadings to
include an action in ejectment sua sponte. Therefore, rather than reversing
the trial court’s order, we will consider the claims of the parties solely in the
context of an action in ejectment. See id.


                                           -5-
J-A17018-22


      2. Must this Court reverse the [order] of the trial court when it
         committed an error of law by failing to apply the well-
         established rules of deed construction, and erroneously
         concluded that the 1890 deed of origination conveyed only an
         easement, when the express terms of the deed, the clear intent
         of the parties, and the deed read as a whole clearly and
         unambiguously indicate that fee title was conveyed.

      3. Must this Court reverse the [order] of the trial court when it
         committed an error of by failing to properly analyze the 1890
         deed of origination under the controlling case of Brookbank,
         and erroneously concluded that the 1890 deed of origination
         conveyed only an easement, when application of the
         Brookbank factors clearly and unambiguously indicate that
         fee title was conveyed[?]

      4. Must this Court reverse the [order] of the trial court when it
         committed an error of law by incorrectly equating conveyance
         of the “surface” rights with mere ownership of the surface
         crust, and erroneously concluded that the 1890 deed of
         origination conveyed only an easement.

      5. Must this Court reverse the [order] of the trial court when it
         committed an error of law by concluding that fee title reverted
         to the Franceskis upon abandonment of use as a railway, when
         fee title was previously vested in Linde and Rail-Trail Council’s
         predecessor in title by the 1890 deed of origination.

Appellant’s Brief at 4-5.

                      Interpretation of the 1890 Deed

      Appellant argues that the trial court erred in relying on the 1891 deed

to determine the nature of the interest conveyed by the 1890 deed.

Appellant’s Brief at 44. In support, Appellant asserts that the trial court failed

to identify any facts to support a finding that the 1890 deed “was executed

and delivered as the result of fraud, accident or mistake, or that [the deed

was] ambiguous[.]” Id. at 46-47. Further, although the trial court discusses

the habendum clause contained in the 1890 deed, Appellant contends that

                                      -6-
J-A17018-22



“the granting clause and the habendum are consistent and unambiguous.” Id.

Therefore, Appellant concludes that the trial court erred in relying on evidence

outside of the language contained in the deed. Id. at 51-52.

      Appellees respond that the 1890 deed did not include the term “in fee.”

Appellees’ Brief at 16.   Further, Appellees assert that the 1890 deed was

ambiguous because (1) it did not use terms such as “in fee, easement, and/or

right-of-way;” and (2) it conveyed “an interest in only the ‘surface’ of the

[disputed] property.” Id. at 15-16. Therefore, Appellees conclude that the

trial court properly relied on the 1891 deed to determine the grantor’s intent.

Id. at 17.

      When interpreting a deed, this Court has explained:

      [A] court’s primary object must be to ascertain and effectuate
      what the parties themselves intended. The traditional rules of
      construction to determine that intention involve the following
      principles. First, the nature and quantity of the interest conveyed
      must be ascertained from the deed itself and cannot be orally
      shown in the absence of fraud, accident or mistake. We seek to
      ascertain not what the parties may have intended by the language
      but what is the meaning of the words they used. Effect must be
      given to all the language of the instrument, and no part shall be
      rejected if it can be given a meaning. If a doubt arises concerning
      the interpretation of the instrument, it will be resolved against the
      party who prepared it. . . . To ascertain the intention of the parties,
      the language of a deed should be interpreted in the light of the
      subject matter, the apparent object or purpose of the parties and
      the conditions existing when it was executed. . . .

      In the absence of fraud, accident or mistake, the nature and
      quantity of the real estate interest conveyed must be ascertained
      from the deed itself and cannot be shown by parol. When the
      language of the deed is clear and free from ambiguity, the intent
      of the parties must be determined from the language of the deed.
      With respect to unambiguous deeds, a court must ascertain what


                                       -7-
J-A17018-22


      is the meaning of the words used, not what may have been
      intended by the parties as shown by parol.

Wright v. Misty Mt. Farm, LLC, 125 A.3d 814, 818-19 (Pa. Super. 2015)

(citations omitted).

      “Whether an ambiguity exists is a question of law subject to plenary

review. However, resolution of conflicting parol evidence relevant to what the

parties intended by an ambiguous provision is for the trier-of-fact.” PARC

Holdings, Inc. v. Killian, 785 A.2d 106, 112 (Pa. Super. 2001) (citations

omitted).

      The terms of the instrument conveying the interest are interpreted
      by applying general principles of contract law. Clear contractual
      terms that are capable of one reasonable interpretation must be
      given effect without reference to matters outside the contract.
      Where a term is ambiguous and susceptible of more than one
      reasonable interpretation, however, the court is free to receive
      extrinsic, i.e., “parol evidence,” to resolve the ambiguity. A
      contract will be found ambiguous: if, and only if, it is reasonably
      or fairly susceptible of different constructions and is capable of
      being understood in more senses than one and is obscure in
      meaning through indefiniteness of expression or has a double
      meaning. A contract is not ambiguous if the court can determine
      its meaning without any guide other than a knowledge of the
      simple facts on which, from the nature of the language in general,
      its meaning depends; and a contract is not rendered ambiguous
      by the mere fact that the parties do not agree on the proper
      construction. Ambiguity within a contract may be latent or
      patent. A patent ambiguity appears on the face of the contract
      and is a result of defective or obscure language. Although
      Pennsylvania law provides that “parol evidence” may not be
      introduced unless the language of the written agreement is
      ambiguous on its face, extrinsic facts and circumstances may be
      proved to show that language apparently clear and unambiguous
      on its face is, in fact, latently ambiguous.




                                     -8-
J-A17018-22



Baney v. Eoute, 784 A.2d 132, 136 (Pa. Super. 2001) (citations and some

quotation marks omitted, emphasis added); see also Metzger v. Clifford

Realty Corp., 476 A.2d 1, 5 n.2 (Pa. Super. 1984) (stating that the latent

ambiguity “exception to the general rule against parol evidence is expectably

limited” and usually arises when “a writing refers to a particular person or

thing and is thus apparently clear on its face, but upon application to external

objects is found to fit two or more of them equally” (citations omitted));

Wysinski v. Mazzotta, 472 A.2d 680, 683 (Pa. Super. 1984) (explaining that

“[t]here can be no latent ambiguity where, as here, there was land owned by

the grantor which satisfied the description contained in the deed of

conveyance”).

      Here, the granting clause of the origination deed states, in relevant part,

as follows:

      This indenture, made the twenty-fifth day of March in the year of
      our Lord one thousand eight hundred and ninety between the
      president, managers, and company of the Delaware and Hudson
      Canal Company, party of the first part and the Ontario Carbondale
      and Scranton Railway Company, party of the second part.
      Witnesseth, that the said party of the first part, as well for and in
      consideration of the fulfillment of the covenants and agreements
      hereinafter mentioned to be kept and performed by and on the
      part of the said party of the second part, as for and in
      consideration of the sum of Twenty-eight Thousand Six Hundred
      and Eighty-eight ($28,688.00) Dollars, lawful money of the United
      States of America, unto the said party of the first part will and
      truly paid by the said party of the second part, the receipt of which
      is hereby acknowledged, have granted, bargained, sold and
      conveyed and by these presents do grant, bargain, sell and convey
      unto the said party of the second part, its successors and assigns,
      the surface or right of soil of the following pieces or parcels of
      land, bounded and described as follows . . . .

                                      -9-
J-A17018-22



Deed at DB 87, P 452, with the Recorder of Deeds of Wayne County (1890

Deed).

       The deed also includes the following language which pertains solely to

the disputed parcel:

       Another of them[4] being the moiety or undivided one-half interest
       (being the interest of the party of the first part) in the
       surface of all that certain, piece or parcel of land situate partly in
       the Township of Clinton, County of Wayne and State of
       Pennsylvania and partly in the Township of Clifford, County of
       Susquehanna and State of Pennsylvania . . . .[5] Being part of a
       tract of land, an undivided one-half interest in which Anna
       M. Olyphant by deed dated 28th May A.D. 1874, recorded in
       the office for the recording of deeds [] in and for Wayne
       county . . . conveyed to the president, mangers, and
       company of the Delaware and Hudson Canal Company in
       fee, as by reference thereto will more fully appear.

Id. at 463-65 (emphases added).

       Finally, the deed the contains a clause reserving “all the coal and other

mineral” rights to the grantor, which states:

       And the said party of the first part hereby except and reserve to
       themselves their successors and assigns, all the coal and other
       minerals under, in or upon each and every of the above described
       parcels of land, together with the unrestricted right and privilege
       of mining and removing the same, or any part thereof, and of
       making, driving, using an occupying tunnels, passages and weighs
       under the surface of said lands, for the purpose of mining and

____________________________________________


4 As mentioned previously, the right-of-way at issue in this case was one of
twenty conveyances made in the 1890 deed. The remaining nineteen
conveyances are not at issue in this case.

5  The conveyance also includes a lengthy description of the property’s
boundaries and geographical location. However, because the parties do not
dispute the description of the property, we need not restate it here.

                                          - 10 -
J-A17018-22


       removing any coal or other minerals upon or from said lands, or
       whom or from any lands adjoining or convenient there to at their
       discretion as fully and entirely as if the said party of the first
       part their successors or assigns remained the owners in fee
       simple of said surface or right of soil.

Id. at 467 (emphasis added).

       As noted previously, the trial court concluded that the 1890 deed was

ambiguous and that, therefore, it was necessary to consider the language in

the 1891 deed. Am. Trial Ct. Op., 7/21/21, at 13.

       Following our review of the record, we find no basis to conclude that the

language in the 1890 deed was ambiguous. See PARC Holdings, Inc., 785

A.2d at 112. The granting clause clearly states the grantor’s intent to convey

the surface and soil rights for twenty parcels of land to the grantee. See Deed

at DB 87, P 452. With respect to the disputed property, the deed states that

the grantor acquired the parcel from its predecessor in title in fee, and that

it was the grantor’s intent to convey its ownership interest for that parcel to

the grantee. See id. at 463-65. Finally, the grantor included a provision

reserving its sub-surface rights to the property “as if the [grantor] remained

the owners in fee simple of said surface or right of soil.” Id. at 467 (emphasis

added).

       Under these circumstances, we conclude that the 1890 deed is not

ambiguous,6 and that the trial court erred as a matter of law in considering

____________________________________________


6 We note that, even if the 1890 deed referred to the disputed property as a
“railroad right-of-way,” it would not have affected our conclusion. As our
(Footnote Continued Next Page)


                                          - 11 -
J-A17018-22



parol evidence when interpreting the 1890 deed. See Wright, 125 A.3d at

818-19; PARC Holdings, Inc., 785 A.2d at 112. Accordingly, we will confine

our review of Appellant’s remaining claims to the express language of the

1890 deed.

                   Linde Corporation’s Ownership Interest

       Appellant argues that “the trial court erred as a matter of law when it

failed to analyze the 1890 [deed] under the standards set forth in

[Brookbank],” and erroneously concluded that the 1890 deed conveyed an

easement, rather than a fee interest. Appellant’s Brief at 23. In support,

Appellant emphasizes that the deed (1) “contains the strongest words of a

present conveyance . . . and identifies the interest conveyed as consisting of

parcels of land rather than a series of rights;” (2) includes habendum,

tenendum, and warranty clauses; and (3) did not contain a liability release or

include words that operate to limit fee title. Id. at 26, 28-31, 32. Appellant

also argues that the trial court erred in interpreting the conveyance of surface

rights as granting an easement. Id. at 52. Finally, Appellant concludes that

because the trial court erred in its interpretation of the 1890 deed, “[t]he trial
____________________________________________


Supreme Court noted in Brookbank, “[t]he interest acquired by a railroad
was unknown to the common law. This comparatively new interest in land is
without a technical legal name. Some of the early cases refer to it as an
easement, while later cases call it a base or conditional fee[.]” Brookbank
v. Benedum-Trees Oil Co., 131 A.2d 103, 111 n.23 (Pa. 1957) (citations
omitted). As such, “the vital thing . . . is not the name given to the estate
acquired by the railroad company,” but “the rights acquired. . . .” Id. (citation
omitted).



                                          - 12 -
J-A17018-22



court erred when it concluded that fee title to the Railroad Bed reverted to the

adjoining owners, the Franceskis, when the OCS [Railway] ceased use of the

railroad bed as a railroad.” Id. at 60.

         A fee simple interest in land endures until the current holder dies without

heirs.    See, e.g., Herr v. Herr, 57 A.2d 1280, 1285 (Pa. Super. 2008).

“Pennsylvania law recognizes three discrete estates in land: the surface

estate, the mineral estate, and the right to subjacent (surface) support.

Because these estates are severable, different owners may hold title to

separate and distinct estates in the same land.” Consolidation Coal Co. v.

White, 875 A.2d 318, 326 (Pa. Super. 2005) (citations omitted).

         In contrast, an easement is “a right in the owner of one parcel of land

by reason of such ownership to use the land of another for a special purpose

not inconsistent with a general property in the owner.” Clements v. Sannuti,

51 A.2d 697, 698 (Pa. 1947) (citations omitted, formatting altered).

         In Brookbank, our Supreme Court addressed a property owner’s claim

that the “railroad company had simply a ‘right of way’ across his land for

railroad purposes and, upon the cessation of its use for railroad purposes . . .

the land within the ‘right of way’ reverted to him as the present owner of the

fee.”     Brookbank, 131 A.2d at 105-06 (footnote omitted).           Initially, the

Brookbank Court explained that “[a]n examination of [the] agreement in its

entirety, including all its language,” was required to determine whether the

parties intended to convey a fee or an easement. Id. at 111. The Court then

identified several factors that may clarify the nature of the property conveyed:

                                        - 13 -
J-A17018-22



(1) the amount of consideration paid;7 (2) the operative words of conveyance

and whether they are past or present tense; (3) whether the deed references

a strip, parcel, or tract of land, as opposed to a right to use the land; (4) the

inclusion or omission of habendum,8 tenendum,9 and/or warranty clauses; and

(5) the rights given or retained. Id. at 108-11.

       With respect to the words of conveyance, the Brookbank Court noted

that words “used in the past tense, do not, standing alone, compel an

interpretation that a fee was intended to be conveyed,” and that, although




____________________________________________


7 The Brookbank Court stated that “in the absence of any evidence as to
value” of the land at issue, “a finding that the consideration was inadequate
for conveyance of a fee simple title would be based on conjecture and
surmise.” Brookbank, 131 A.2d at 108. Therefore, the Court concluded that
the amount of consideration was “not reflective of the parties’ intent” under
the circumstances of that case. Id.

In the instant matter, the amount of consideration paid for the disputed
property is unclear, as it was only one of twenty parcels conveyed in the 1890
deed for a total sum of $28,688.00. Therefore, like the Court in Brookbank,
we conclude that the amount of consideration is not a deciding factor when
determining the parties’ intent in the instant case.

8 This Court has explained that “a habendum clause is the part of a deed that
defines the extent of the interest being granted and any conditions affecting
the grant.” Herr, 957 A.2d at 1286 (Pa. Super. 2008) (citations omitted,
some formatting altered).

9 “The tenendum clause is the clause wherein the tenure of the land is defined
and limited.” Newman & Co., Inc. v. City of Phila., 249 A.3d 1240, 1248
n. 13 (Pa. Cmwlth. Ct. 2021). While we acknowledge that Commonwealth
Court decisions are not binding upon this Court, we may refer to them for
instructive purposes. See Cunningham v. Cunningham, 182 A.3d 464, 471
n.1 (Pa. Super. 2018).

                                          - 14 -
J-A17018-22



present-tense language may convey a fee simple interest, those terms must

be read in the context of the agreement as a whole. Id. at 109.

      Regarding the description of the property conveyed, the Brookbank

Court explained:

      It is true that in other jurisdictions a judicial ‘yardstick’ has been
      established by the application of which conveyances to railroads
      granting or conveying a strip, parcel or tract of land are held to
      pass a fee simple title whereas conveyances which grant or convey
      a ‘right’ are held to pass only a limited estate.

Id.   “However, this ‘yardstick’ is only applied in the absence of additional

language cutting down or limiting, directly or indirectly, the estate conveyed,

and is only applicable in this case as one of the factors to be considered in

attempting to determine the parties’ intent.”     Id. (footnotes and emphasis

omitted).

       Concerning the omission of habendum, tenendum, and warranty

clauses, the Brookbank Court stated: “It seems inconceivable that the

railroad would have omitted these clauses from an instrument of conveyance”

if they intended to receive a fee simple estate. Id. at 110.

      Finally, the Brookbank Court noted that the deed conferred certain

rights on the grantee, such as “the right of entry, the right to use, construct,

maintain and operate a railroad, the right to use earth, stones and gravel to

grade and fill the roadbed[,]” all of which were “rights which naturally and

lawfully arise from ownership of land in fee simple. If the parties intended the

railroad to receive a fee in this land, this language would give it those rights



                                     - 15 -
J-A17018-22



which it already had.” Id. (footnote omitted). Therefore, the Court stated

that “[t]he only rational conclusion from this language is that the parties did

not intend to vest in the railroad any interest in fee simple; any other

construction does violence to the expressed grant of these rights to the

railroad.” Id.

      Here, in contrast to the facts in Brookbank, the words “grant, bargain,

sell and convey” are used in both the past and present tense in the 1890 deed,

which refers to the grantor’s rights and the rights being conveyed to the

grantee. See Deed at DB 87, P 462 (stating that the grantor “has granted,

bargained, sold and conveyed and by these presents do grant, bargain, sell

and convey its successors and assigns, the surface or right of soil of the

following pieces or parcels of land, bounded and described as follows . . .”).

Further, the deed conveyed a specific parcel of land to the grantee, as opposed

to certain usage rights. See id.

      The 1890 deed also contains a warranty clause, a habendum clause, and

a tenendum clause. The warranty clause states:

      [The grantor], for themselves and their successors, do covenant,
      promise and agree to and with the [the grantee], its successors
      and assigns, . . . in the quiet and peaceable possession of [the
      grantee], its successors and assigns, against all and every person
      and persons whomsoever lawfully claiming or to claim the same,
      by, from, through or under them, they shall and will warrant by
      these presents forever defend.

Id. at 469.

      The tenendum and habendum clauses state:



                                    - 16 -
J-A17018-22


      Together with all and singular the tenements, hereditaments,
      rights, privileges, and appurtenances, unto the said above
      mentioned and described premises belonging, or in any wise
      appertaining, and the reversion and reversions, remainder and
      remainders, rents, issues, and profits thereof, and also, all the
      estate, right, title, interest, property, possession, claim and
      demand whatsoever, as well at law, as in equity, of the said party
      of the first party, of, in and to the said above mentioned and
      described premises, and every part and parcel thereof, with the
      hereditaments and appurtenances (exception and reserving
      however, as aforesaid).

                                *     *      *

      To have and to hold the above granted, bargained and described
      premises, and every part and parcel thereof, with the
      hereditaments and appurtenances unto the said party of the
      second part, its successors and assigns, to the sole and proper
      use, benefit and behalf of the said party of the second part, its
      successors and assigns forever.      Subject, however, to the
      aforesaid exceptions and reservations.

Id.

      Based on our review of the record, we conclude that application of the

Brookbank factors clearly demonstrates that the 1890 deed conveyed a fee

simple interest in the property, rather than an easement. Specifically, we

note that the deed includes both past and present-tense conveyance

language, a warranty clause, a tenendum clause, and a habendum clause that

is consistent with the language in the granting clause. Additionally, the deed

does not contain a liability release, which would be inconsistent with the

conveyance of a fee simple title. Finally, the deed conveyed a parcel of land

to the grantee, rather than a usage right, and did not contain “language




                                    - 17 -
J-A17018-22



cutting down or limiting, directly or indirectly, the estate conveyed[.]”10 See

Brookbank, 131 A.2d at 109. Therefore, the trial court erred in concluding

that Linde Corporation had an easement in the disputed property, rather than

a fee simple interest.

        Accordingly, we reverse the judgment entered in this matter, vacate the

order holding that Linde Corporation possessed an easement, and remand for

the trial court to enter an order clarifying that Appellees’ complaint is an

ejectment action11 and award Linde Corporation a fee simple interest in the

property.

        Judgment     reversed    and    order      vacated.   Case   remanded   with

instructions. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/13/2022

____________________________________________


10 As noted previously, the 1890 deed contained a clause in which the grantor
reserved “all the coal and other mineral” rights in the disputed property. See
Deed at DB 87, P 467. However, because the surface estate is distinct from
the mineral estate, the reservation clause does not affect our conclusion that
the grantor conveyed a fee interest in the disputed property to the grantee.
See Consolidation Coal Co., 875 A.2d at 326 (stating that because the
surface estate and mineral estate are severable, “different owners may hold
title to separate and distinct estates in the same land”) (citation omitted).

11   See Sutton, 592 A.2d at 89.

                                          - 18 -